            Case 19-30460-wva      Doc 71       Filed 10/31/19   Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                      )
                                            )
LEO TIGUE,                                  )
                      Debtor,               )       Case No.: 19-30460
                                            )       Chapter 13
                                            )

                   MOTION TO WITHDRAW OBJECTION
              TO MOTION FOR RELIEF FROM AUTOMATIC STAY

         COME NOW Debtor Leo Tigue, by and through their undersigned attorney and

pray that this Court allow them to withdraw the Objection to Motion for Relief from

Automatic Stay (Document #70) filed October 23, 2019, and such other relief as this

Court deems just and reasonable.



                                   RESPECTFULLY SUBMITTED,

                                            _/s/J.D. Graham       ____
                                            J.D. Graham 06211732
                                            J.D. GRAHAM, P.C.
                                            #1 Eagle Center, Suite 3A
                                            O’Fallon, IL 62269
                                            618.235.9800
                                            618.235.9805 fax
                                            jd@jdgrahamlaw.com
           Case 19-30460-wva         Doc 71     Filed 10/31/19     Page 2 of 2



                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the forgoing
Motion was served via first-class mail, postage prepaid, to the following parties, on this
31st day of October, 2019, that were not notified electronically.


                                                     /s/ Tom Voigt

Russell C. Simon
Chapter 13 Trustee
24 Bronze Pointe
Swansea, IL 62226

U.S. Trustee
Becker Building, Ste. 1100
401 Main St.
Peoria, IL 61602

William Asa
Mathis, Marifian & Richter, Ltd.
101 Vandalia St., Ste. 100
Edwardsville IL 62025
